Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Donald Caston appeals the district court’s orders denying Caston a sentence reduction, pursuant to 18 U.S.C. § 3582(c)(2) (2012), and denying as unauthorized Caston’s motion for reconsideration of that order. We have reviewed the record and find no reversible error. Further, the district court properly recognized that it lacked the authority to entertain a motion for reconsideration in a § 3582(c)(2) proceeding. See United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.2010). We therefore affirm the orders for the reasons stated by the district court. See United States v. Caston, No. 3:06-cr-00190-REP-1 (E.D Va. May 7, 2015 & June 9, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.